—In an action, inter alia, to recover damages for malicious prosecution, the defendants D. R. Chambers & Sons, Inc., and *803John Chambers appeal from an order of the Supreme Court, Kings County (Dowd, J.), dated January 27, 1987, which denied their motion for a change of venue from Kings County to Otsego County.
Ordered that the order is affirmed, with costs to the plaintiff-respondent.
The Supreme Court, Kings County, properly exercised its discretion in denying the appellants’ motion for a change of venue from Kings County to Otsego County. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.